Citation Nr: 1515136	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  12-35 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than April 24, 2012 for the grant of Dependents' Educational Assistance (DEA) benefits.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for basal cell carcinoma.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for a spinal disability, claimed as due to Department of Veterans Affairs (VA) negligence/lack of care.

5.  Whether new and material evidence has been submitted to reopen a claim of service connection for migraine headaches.  

6.  Entitlement to service connection for migraine headaches.  

7.  Entitlement to a disability rating greater than 50 percent prior to April 24, 2012, and greater than 70 percent thereafter, for posttraumatic stress disorder (PTSD).  

8.  Entitlement to an effective date earlier than April 24, 2012 for the grant of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011, March 2013, and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The May 2011 rating decision continued a 50 percent rating for PTSD.  The March 2013 rating decision granted a TDIU and DEA benefits, both effective April 24, 2012.  The July 2013 rating decision reopened the Veteran's claim of service connection for migraine headaches but denied it on the merits.  

A November 2012 rating decision assigned a higher 70 percent rating for PTSD effective April 24, 2012.  Because this does not represent a total grant of benefits sought on appeal, the increased rating claim for PTSD remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board also notes that, in January 2013, the Veteran specifically disagreed with the effective date of April 24, 2012 for the assignment of the 70 percent rating for PTSD.  The Board acknowledges that the Veteran essentially perfected a timely appeal on an earlier effective date claim for the assignment of the 70 percent rating for his PTSD.  Because this appeal already involves an appeal for the assignment of an increased rating for PTSD, the issue of an earlier effective date is moot.  Thus, the issues are characterized more appropriately as stated on the title page of this decision.    

The Veteran also perfected timely appeals on the issues of entitlement to service connection for basal cell carcinoma and for hypertension and to compensation under the provisions of 38 U.S.C.A. § 1151 for spinal disability.  The Veteran withdrew these claims in an October 2013 statement from his attorney.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to an increased rating for PTSD and to an effective date earlier than April 24, 2012 for the grant of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a January 2014 written communication, the Veteran withdrew his appeal concerning entitlement to an effective date earlier than April 24, 2012 for the grant of DEA benefits, entitlement to service connection for hypertension, entitlement to service connection for basal cell carcinoma, and entitlement to compensation under 38 U.S.C.A. § 1151 for a spinal disability, claimed as due to VA negligence/lack of care.

2.  The March 1969 rating decision that denied service connection for migraine headaches was not timely appealed and is final.  

3.  The evidence received since the March 1969 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for migraine headaches.  

4.  Resolving all reasonable doubt in favor of the Veteran, his migraine headaches had their onset in service and are manifested by a continuity of symptomatology since service separation.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal have been met for claims of entitlement to an effective date earlier than April 24, 2012 for the grant of DEA benefits, entitlement to service connection for hypertension, entitlement to service connection for basal cell carcinoma, and entitlement to compensation under 38 U.S.C.A. § 1151 for a spinal disability, claimed as due to VA negligence/lack of care.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The March 1969 rating decision which denied service connection for migraine headaches is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

3.  New and material evidence has been received to reopen the claim for entitlement to service connection for migraine headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

4.  The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014); VAOPGCPREC 82-90 (July 18, 1990).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2014).  

In a January 2014 written communication, the Veteran, through his attorney, stated that he wished to withdraw his pending appeal of entitlement to an effective date earlier than April 24, 2012 for the grant of DEA benefits, entitlement to service connection for hypertension, entitlement to service connection for basal cell carcinoma, and entitlement to compensation under 38 U.S.C.A. § 1151 for a spinal disability, claimed as due to VA negligence/lack of care.  The Veteran's written statement indicating his intention to withdraw the appeal as to these issues satisfies the requirements for the withdrawal of a substantive appeal.  See 38 C.F.R. § 20.204 (2014).  As the Veteran has withdrawn his appeal as to these issues, there remain no allegations of errors of fact or law for appellate consideration.  The Board therefore has no jurisdiction to review these issues.  Accordingly, the issues of entitlement to an effective date earlier than April 24, 2012 for the grant of DEA benefits, entitlement to service connection for hypertension, entitlement to service connection for basal cell carcinoma, and entitlement to compensation under 38 U.S.C.A. § 1151 for a spinal disability, claimed as due to VA negligence/lack of care, are dismissed.  

New and Material Evidence Claim

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been denied previously and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

Service connection for migraine headaches was originally denied in a March 1969 rating decision.  The Veteran did not file a timely notice of disagreement, nor did he submit additional evidence within a year of the rating decision, and therefore the rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  In the March 1969 rating decision, the RO denied the claim of service connection for migraine headaches because there was no evidence of migraine headaches in service.    

Thereafter, in January 2012, the Veteran filed his request to reopen the claim for service connection for migraine headaches.  In the July 2013 rating decision on appeal, the RO reopened this claim but denied it on the merits.

The evidence received subsequent to the March 1969 rating decision includes VA medical records dated from March 1969 to June 2013, a November 2012 lay statement from the Veteran's girlfriend, and the Veteran's statements.  A review of this newly submitted evidence shows that, when seen by VA in March 1969, the Veteran was complaining of episodes where he had blurred vision, slight dizziness, chills, nausea, and migraine headaches.  The Veteran indicated that he had experienced the first headache episode 2 years previously and that he had experienced about 10 to 15 headaches since then, with the most recent one occurring one week ago.  

The Board notes that the newly received evidence need only help prove one unestablished element of a current disability to qualify as new and material evidence to reopen the claim.  In this case, the March 1969 VA medical record constitutes new evidence suggesting that the Veteran had migraine headaches during his period of service.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Therefore, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for migraine headaches.  

Having reopened the Veteran's previously denied service connection claim for migraine headaches, the Board will proceed to adjudicate this claim on the merits.

Service Connection 

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim of service connection for migraine headaches, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Additionally, as is relevant here, service connection may be presumed for chronic diseases, enumerated under 38 C.F.R. § 3.309(a), which manifest in service or within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  Such diseases also may be presumptively linked to service based upon continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  

The Board notes that a July 2013 Addendum Compensation Service Bulletin indicates that migraine headaches should be recognized as an organic disease of the nervous system.  The Board also notes that, in its consideration of appeals, it "is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs.  The Board is not bound by Department manuals, circulars, or similar administrative issues."  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.

In the present case, the Board finds that the Veteran has a current diagnosis of chronic migraines (as seen on VA treatment in June 2012 and June 2013).  

Regarding in-service incurrence and nexus of migraine headaches, the Veteran asserts that he experienced his first migraine in 1967 during Vietnam service and that he has continuously suffered from headaches since that time.  Service treatment records confirm that the Veteran received treatment for migraines in April 1967.  Additionally, the Veteran received treatment on several occasions for migraine headaches within a year after discharge from service in August 1968.  
  
Although service treatment records dated after April 1967 are negative for complaints or treatment for migraines, and although VA medical records dated from June 1969 to June 2012 also are negative for complaints or treatment for migraines, the lack of such contemporaneous clinical evidence does not render the Veteran's reports of chronic in-service headaches inherently incredible.  Nor does it undermine the credibility of the Veteran's account of continuous post-service head pain due to his migraine headaches.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  As a layperson, the Veteran is presumed competent to attest to such in-service and post-service symptoms which he has experienced personally.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge). 

The Board finds that the Veteran's assertions of in-service and post-service headaches are both competent and credible.  The Board next finds that his testimony, along with the medical evidence of record, support granting his claim of service connection for migraine headaches on a presumptive basis.  The Veteran's testimony and the medical evidence showing a current diagnosis of chronic migraines and treatment for migraine headaches shortly after discharge from service persuasively suggest that the Veteran's chronic migraine headaches have been manifested by a continuity of symptomatology since he left service.  See 38 C.F.R. § 3.303(b); see also Walker, 708 F.3d at 1338-40.  Accordingly, and after resolving any reasonable doubt in the Veteran's favor, service connection for migraine headaches is granted.
 

ORDER

Entitlement to an effective date earlier than April 24, 2012 for the grant of DEA benefits is dismissed.  

Entitlement to service connection for hypertension is dismissed.

Entitlement to service connection for basal cell carcinoma is dismissed.

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for a spinal disability, claimed as due to VA negligence/lack of care is dismissed.

As new and material evidence has been received, the previously denied claim for service connection for migraine headaches is reopened.  

Entitlement to service connection for migraine headaches is granted.  


REMAND

Although the Board regrets any delay which may be caused by this REMAND, additional development of the claims of entitlement to an increased rating for PTSD and entitlement to an effective date earlier than April 24, 2012 for the grant of a TDIU is needed before either of the underlying claims can be adjudicated on the merits.  

The Veteran last was afforded a VA examination for his PTSD in April 2012, almost 3 years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the last examination is not unduly remote, the Veteran has asserted that his disability has worsened since the last examination.  Specifically, the Veteran has reported experiencing additional mental withdrawal as well as an increased inability to adapt to stressful situations.      

As there may have been changes in the Veteran's condition, the Board finds that a new psychiatric examination is needed to evaluate fully and fairly the Veteran's increased rating claim for PTSD.  Allday v. Brown, 7 Vet. App. 517 (1995) (finding that, where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Board finds that the Veteran's claim for an effective date earlier than April 24, 2012 for the grant of a TDIU is inextricably intertwined with the increased rating claim for PTSD.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, adjudication of the earlier effective date claim must be deferred.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for PTSD in recent years.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already, including any records which may be available from the VA Medical Center in Miami, Florida.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.
 
2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his PTSD.  The examiner must review the record in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected PTSD and indicate the impact of his PTSD on occupational and social functioning.  The examiner should state whether the Veteran has total social and occupational impairment.  If total social and occupational impairment is not present, then the examiner should state whether the Veteran's PTSD results in deficiencies in judgment, thinking, family relations, work, or mood, or whether the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the AOJ and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


